Title: From Abigail Smith Adams to Abigal Adams Shaw Felt, 10 February 1818
From: Adams, Abigail Smith
To: Felt, Abigal Adams Shaw





Quincy, Febry 10th 1818—


 Why my dear Neice so loth to use your pen? But I do not hear from it twice in a year? Altho you possess many of the virtues of your Mother, and inherit many of her amiable qualities, you do not keep up that literary intercourse with your nearest Relatives, which was a distinguished trait in her Character. few persons held so eloquent a pen; or could find such ready access to the Heart: I scarcely ever received a Letter from her: which did not draw involuntary tears from my Eyes; her Imagination was brilliant, Her Heart warm, her affections pure and ardent, her wit and playfullness full of good humor, unallayd with acrimony—To know her was to Love her. To know her was to Respect her—How many owe to her the good seed, which she planted in their Infant minds? and which I doubt not, will be her crown of rejoicing. When I took my pen, it was not to write an Eulogy but my Heart dictated it—as the best means to awaken in her only daughter the spirit which inspired her Mother—and to say to her how much pleasure it would give me to hold, a more frequent intercourse with her—
To her Brother I have remonstrated every time I have seen him, upon his neglect in visiting his sister, and have as often received assurances that he intended to go next Saturday—and then next week—and so on—untill  now he is confined to his Room, and has been so for a month. I have not been able to visit him myself—but have sent John and Charles to see him—and have heard otherways from him.
as the Sleighing is now very good, why cannot mr Felt and you make him a visit; which I doubt not would be kindly received by him—altho he has himself been deficient, in what I think his duty, to you, you will not consider that, as an excuse to yourself—
Batchelors are poor forlorn Beings, who contract singular habits—in short, they are Dr Franklins half pr of scissors—He who formed Man, pronounced it not good for him to be alone—

When you get to Boston come and pass the night at Quincy, when I can tell you all, and many things Respecting our Family connections, which I cannot write you this severe cold weather, which chills my faculties, and almost stagnates my Blood
There is yet warmth enough in my Heart / To subscribe your affectionate / Aunt


Abigail Adams




